Case: 13-15740   Date Filed: 06/03/2014   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15740
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cv-03513-RLV


CHERYL REASE,

                                                             Plaintiff-Appellant,

                                   versus

MHM CORRECTIONAL SERVICES, INC.,
WILLIAM BRICKHOUSE, Ph.D.,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                               (June 3, 2014)

Before PRYOR, JORDAN and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-15740     Date Filed: 06/03/2014    Page: 2 of 4


      Cheryl Rease appeals the dismissal of her amended complaint against her

former employer, MHM Correctional Services, Inc., and her former supervisor, Dr.

William Brickhouse (collectively “MHM”). Rease challenges the dismissal of her

complaint, an order that compelled her to respond to requests by MHM for

discovery, and an award of $15, 565.47 to MHM. We affirm.

      The district court did not abuse its discretion by dismissing Rease’s amended

complaint. Dismissal of a complaint is an appropriate sanction “when a plaintiff's

recalcitrance is due to wilfulness, bad faith or fault,” Phipps v. Blakeney, 8 F.3d
788, 790 (11th Cir. 1993), and the record supports the finding that Rease

deliberately and defiantly refused to comply with orders of the district court. On

October 17, 2012, a magistrate judge granted the motion of MHM to compel

discovery based on evidence that, for several months, Rease had submitted partial

responses to discovery requests and refused to provide further discovery materials,

despite obtaining extensions to do so. When Rease failed to comply with the

October 17 order or to contact MHM, it moved to dismiss Rease’s complaint. On

May 15, 2013, the district court denied the motion to dismiss and imposed the

lesser sanctions that Rease comply with the October 17 order within ten days and

pay more than $9,000 in attorney’s fees to MHM. Rease again failed to comply,

and Rease acknowledged some of her misconduct in response to the renewed




                                          2
              Case: 13-15740     Date Filed: 06/03/2014   Page: 3 of 4


motion of MHM to dismiss Rease’s complaint. The district court reasonably

determined that dismissal was an appropriate sanction for Rease’s misconduct.

      The district court also did not abuse its discretion by granting the motion of

MHM to compel Rease to comply discovery requests. Rease challenges the

finding that MHM satisfied its duty to confer before filing its motion to compel,

see Fed. R. Civ. P. 37(a)(1), but MHM attached to its motion a letter and three

emails warning that it would file a motion to compel if Rease’s attorney failed to

comply with discovery requests. Rease even concedes that MHM “attempt[ed] to

talk to” her attorney. The district court did not clearly err in finding that MHM

attempted to confer with Rease before filing the motion to compel.

      Rease also waived her challenge to the award of $15,565.47 to MHM. After

MHM filed its renewed motion to dismiss, the magistrate judge recommended that

the district court grant the motion and award $15, 565.47 to MHM for the

attorney’s fees and expenses related to its first motion to dismiss. A few days later,

MHM petitioned for an award of $10, 346.97 for attorney’s fees and expenses

associated with their renewed motion to dismiss. Rease responded that the district

court would be “duplicat[ing] the award” if it were to give $10,346.47 to MHM

after “sanction[ing] counsel $15,0000 already.” Because Rease never contested

the award of $15, 565.47 to MHM, we will not consider the propriety of the award




                                          3
              Case: 13-15740    Date Filed: 06/03/2014   Page: 4 of 4


for the first time on appeal. See Access Now v. Sw. Airlines Co., 385 F.3d 1324,

1331 (11th Cir. 2004).

      We AFFIRM the dismissal of Rease’s amended complaint.




                                         4